ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_04_FR.txt.                                                                            187




       OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

[Traduction]


                                  A. Introduction

   1. Je souscris à l’ordonnance de la Cour en ce qu’elle porte indication
de mesures conservatoires au regard de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (ci-après, la
« CIEDR ») 1. Je m’estime néanmoins tenu de rédiger le présent exposé
de mon opinion individuelle aﬁn de préciser mes vues quant à la décision
de la Cour de ne pas indiquer de mesures conservatoires au regard de la
convention internationale pour la répression du ﬁnancement du terro-
risme (ci-après, la « CIRFT ») 2. Compte tenu des faits et des circonstances
de l’espèce, et sur la base d’un examen préliminaire des éléments de preuve
présentés par les deux Parties, je suis en eﬀet d’avis qu’il eût été opportun
que la Cour indiquât également de telles mesures au regard de ce second
instrument.
   2. Dans cet exposé de mon opinion individuelle, je me pencherai à la
fois sur les violations de la CIRFT alléguées par l’Ukraine et sur les
réponses apportées par la Fédération de Russie, aﬁn de déterminer si
l’opportunité pour la Cour d’indiquer des mesures conservatoires au titre
de l’article 41 du Statut a été démontrée.
   3. Le demandeur a invoqué des droits au regard de l’article 18 de la
CIRFT, qui se lit comme suit :
         « 1. Les Etats Parties coopèrent pour prévenir les infractions visées
      à l’article 2 en prenant toutes les mesures possibles, notamment en
      adaptant si nécessaire leur législation interne, aﬁn d’empêcher et de
      contrecarrer la préparation sur leurs territoires respectifs d’infrac-
      tions devant être commises à l’intérieur ou à l’extérieur de ceux-ci,
      notamment :
      a) Des mesures interdisant sur leur territoire les activités illégales de
          personnes et d’organisations qui, en connaissance de cause, encou-
          ragent, fomentent, organisent ou commettent des infractions
          visées à l’article 2 ;
      b) Des mesures faisant obligation aux institutions ﬁnancières et aux
          autres professions intervenant dans les opérations ﬁnancières
          d’utiliser les moyens disponibles les plus eﬃcaces pour identiﬁer
          leurs clients habituels ou occasionnels, ainsi que les clients dans

  1   Nations Unies, Recueil des traités (RTNU), vol. 660, p. 195.
  2   Ibid., vol. 2178, p. 197.

                                                                            87

application de la cirft et de la ciedr (op. ind. bhandari)              188

    l’intérêt desquels un compte est ouvert, d’accorder une attention
    particulière aux opérations inhabituelles ou suspectes et de signaler
    les opérations présumées découler d’activités criminelles. A cette
    ﬁn, les Etats Parties doivent envisager :
      i) D’adopter des réglementations interdisant l’ouverture de
         comptes dont le titulaire ou le bénéﬁciaire n’est pas identiﬁé ni
         identiﬁable et des mesures garantissant que ces institutions
         vériﬁent l’identité des véritables détenteurs de ces opérations ;
     ii) S’agissant de l’identiﬁcation des personnes morales, d’exiger
         que les institutions ﬁnancières prennent, si nécessaire, des
         mesures pour vériﬁer l’existence et la structure juridiques du
         client en obtenant d’un registre public ou du client, ou des
         deux, une preuve de la constitution en société comprenant
         notamment des renseignements concernant le nom du client,
         sa forme juridique, son adresse, ses dirigeants et les disposi-
         tions régissant le pouvoir d’engager la personne morale ;
    iii) D’adopter des réglementations qui imposent aux institutions
         ﬁnancières l’obligation de signaler promptement aux autorités
         compétentes toutes les opérations complexes, inhabituelles,
         importantes, et tous les types inhabituels d’opérations, lors-
         qu’elles n’ont pas de cause économique ou licite apparente,
         sans crainte de voir leur responsabilité pénale ou civile enga-
         gées pour violation des règles de conﬁdentialité, si elles rap-
         portent de bonne foi leurs soupçons ;
    iv) D’exiger des institutions ﬁnancières qu’elles conservent, pen-
         dant au moins cinq ans, toutes les pièces nécessaires se rappor-
         tant aux opérations tant internes qu’internationales.
   2. Les Etats Parties coopèrent également à la prévention des
infractions visées à l’article 2 en envisageant :
a) Des mesures pour la supervision de tous les organismes de transfert
    monétaire, y compris, par exemple, l’agrément de ces organismes ;
b) Des mesures réalistes qui permettent de détecter ou de surveiller le
    transport physique transfrontière d’espèces et d’eﬀets au porteur
    négociables, sous réserve qu’elles soient assujetties à des garanties
    strictes visant à assurer que l’information est utilisée à bon escient et
    qu’elles n’entravent en aucune façon la libre circulation des capitaux.
   3. Les Etats Parties coopèrent en outre à la prévention des infrac-
tions visées à l’article 2 en échangeant des renseignements exacts et
vériﬁés conformément à leur législation interne et en coordonnant les
mesures administratives et autres mesures prises, le cas échéant, aﬁn
de prévenir la commission des infractions visées à l’article 2, et
notamment en :
a) Etablissant et maintenant des canaux de communication entre
    leurs organismes et services compétents aﬁn de faciliter l’échange
    sûr et rapide d’informations sur tous les aspects des infractions
    visées à l’article 2 ;

                                                                          88

      application de la cirft et de la ciedr (op. ind. bhandari)            189

      b) Coopérant entre eux pour mener des enquêtes relatives aux infrac-
          tions visées à l’article 2 portant sur :
            i) L’identité, les coordonnées et les activités des personnes dont
               il est raisonnable de soupçonner qu’elles ont participé à la com-
               mission de telles infractions ;
           ii) Les mouvements de fonds en rapport avec la commission de
               ces infractions.
         4. Les Etats Parties peuvent échanger des informations par l’inter-
      médiaire de l’Organisation internationale de police criminelle
      (Interpol). »
   4. Dans son ordonnance, la Cour a jugé que « [l]’article 18 d[evait] être
lu conjointement avec l’article 2 de la CIRFT, étant donné qu’il y est pré-
cisé que les Etats sont tenus de coopérer pour prévenir les infractions
visées à l’article 2 » 3. L’obligation de coopérer pour prévenir le ﬁnance-
ment du terrorisme, énoncée à l’article 18, ne s’applique donc que si les
actes allégués par l’Ukraine relèvent plausiblement du champ d’applica-
tion de l’article 2, qui est ainsi libellé :
         « 1. Commet une infraction au sens de la présente Convention
      toute personne qui, par quelque moyen que ce soit, directement ou
      indirectement, illicitement et délibérément, fournit ou réunit des
      fonds dans l’intention de les voir utilisés ou en sachant qu’ils seront
      utilisés, en tout ou partie, en vue de commettre :
      a) Un acte qui constitue une infraction au regard et selon la déﬁnition
          de l’un des traités énumérés en annexe ;
      b) Tout autre acte destiné à tuer ou blesser grièvement un civil,
          ou toute autre personne qui ne participe pas directement aux
          hostilités dans une situation de conﬂit armé, lorsque, par sa
          nature ou son contexte, cet acte vise à intimider une population
          ou à contraindre un gouvernement ou une organisation inter-
          nationale à accomplir ou à s’abstenir d’accomplir un acte quel-
          conque.
         2. a) En déposant son instrument de ratiﬁcation, d’acceptation,
      d’approbation ou d’adhésion, un Etat Partie qui n’est pas partie
      à un traité énuméré dans l’annexe visée à l’alinéa a) du para-
      graphe 1 du présent article peut déclarer que, lorsque la présente
      Convention lui est appliquée, ledit traité est réputé ne pas ﬁgurer
      dans cette annexe. Cette déclaration devient caduque dès l’entrée
      en vigueur du traité pour l’Etat Partie, qui en notiﬁe le dépo-
      sitaire ;
      b) Lorsqu’un Etat Partie cesse d’être partie à un traité énuméré dans
          l’annexe, il peut faire au sujet dudit traité la déclaration prévue
          dans le présent article.

  3   Ordonnance, par. 73.

                                                                             89

      application de la cirft et de la ciedr (op. ind. bhandari)        190

        3. Pour qu’un acte constitue une infraction au sens du para-
      graphe 1, il n’est pas nécessaire que les fonds aient été eﬀectivement
      utilisés pour commettre une infraction visée aux alinéas a) ou b) du
      paragraphe 1 du présent article.
        4. Commet également une infraction quiconque tente de com-
      mettre une infraction au sens du paragraphe 1 du présent article.
        5. Commet également une infraction quiconque :
      a) Participe en tant que complice à une infraction au sens des para-
          graphes 1 ou 4 du présent article ;
      b) Organise la commission d’une infraction au sens des paragraphes 1
          ou 4 du présent article ou donne l’ordre à d’autres personnes de
          la commettre ;
      c) Contribue à la commission de l’une ou plusieurs des infractions
          visées aux paragraphes 1 ou 4 du présent article par un groupe de
          personnes agissant de concert. Ce concours doit être délibéré et
          doit :
            i) Soit viser à faciliter l’activité criminelle du groupe ou en
               servir le but, lorsque cette activité ou ce but supposent la
               commission d’une infraction au sens du paragraphe 1 du pré-
               sent article ;
           ii) Soit être apporté en sachant que le groupe a l’intention de
               commettre une infraction au sens du paragraphe 1 du présent
               article. »
   5. L’Ukraine a demandé à la Cour de dire que les faits et circonstances
de l’aﬀaire satisfaisaient aux critères régissant l’indication de mesures
conservatoires au titre de l’article 41 du Statut 4.
   6. Dans le présent exposé de mon opinion individuelle, j’étudierai tour
à tour chacun des critères régissant l’indication de mesures conservatoires.
Premièrement, je m’intéresserai à l’établissement de la compétence
prima facie. Deuxièmement, j’examinerai la question de la plausibilité, en
me demandant plus particulièrement si les actes allégués par l’Ukraine
tombaient sous le coup de l’article 2 de la CIRFT. Troisièmement, je
rechercherai s’il existait un risque réel et imminent de préjudice irrépa-
rable. Quatrièmement, je m’interrogerai sur l’existence d’un lien entre les
droits invoqués par l’Ukraine et les mesures conservatoires sollicitées. En
l’espèce, les Parties ont fourni à la Cour de nombreux éléments de preuve
en vue de démontrer que les conditions préalables à l’indication de
mesures conservatoires étaient ou non réunies. Il est donc primordial de
commencer par passer en revue les éléments versés au dossier avant
d’apprécier leur valeur probante à l’aune des critères énoncés dans la
jurisprudence de la Cour en matière d’indication de mesures conserva-
toires.



  4   CR 2017/1, p. 24, par. 18 (Zerkal).

                                                                         90

     application de la cirft et de la ciedr (op. ind. bhandari)                    191

      B. Les conditions procédurales préalables à l’indication
                     de mesures conservatoires

   7. Aﬁn d’examiner les dispositions conventionnelles invoquées par
l’Ukraine pour établir la compétence de la Cour, il est essentiel de rappe-
ler les critères relatifs à la compétence prima facie. Dans l’ordonnance en
indication de mesures conservatoires qu’elle a rendue en 2016 en l’aﬀaire
Guinée équatoriale c. France, la Cour a indiqué que, pour établir si elle
avait compétence prima facie, elle
     « d[evait] rechercher si les actes dont la Guinée équatoriale tir[ait]
     grief [étaient], prima facie, susceptibles d’entrer dans les prévisions de
     [la convention contre la criminalité transnationale organisée] et si,
     par suite, le diﬀérend [était] de ceux dont la Cour pourrait avoir
     compétence pour connaître ratione materiae » 5.
En ladite aﬀaire, la Cour a considéré qu’« il n’exist[ait] pas, prima facie,
de diﬀérend entre les Parties susceptible d’entrer dans les prévisions de la
convention contre la criminalité transnationale organisée, et donc de
concerner l’interprétation ou l’application de l’article 4 de celle-ci » 6.
   8. La situation dont la Cour avait à connaître en l’aﬀaire Guinée équa-
toriale c. France est similaire à celle de la présente espèce. L’Ukraine a
allégué que certains actes relevaient du terrorisme, tel qu’il est déﬁni à
l’article 2 de la CIRFT, ce qu’a nié la Fédération de Russie en aﬃrmant
que les actes en question n’entraient pas dans le champ d’application de
cette disposition. En pareille hypothèse, le défendeur n’aurait pas été tenu
de coopérer pour prévenir le ﬁnancement du terrorisme en application de
l’article 18 de la CIRFT. Aux ﬁns d’établir la compétence prima facie de
la Cour, l’Ukraine a invoqué l’article 24 de la CIRFT. Cet article se lit
comme suit :
        « 1. Tout diﬀérend entre des Etats Parties concernant l’interpréta-
     tion ou l’application de la présente Convention qui ne peut pas être
     réglé par voie de négociation dans un délai raisonnable est soumis à
     l’arbitrage, à la demande de l’un de ces Etats. Si, dans les six mois
     qui suivent la date de la demande d’arbitrage, les Parties ne par-
     viennent pas à se mettre d’accord sur l’organisation de l’arbitrage,
     l’une quelconque d’entre elles peut soumettre le diﬀérend à la Cour
     internationale de Justice, en déposant une requête conformément au
     Statut de la Cour.
        2. Tout Etat peut, au moment où il signe, ratiﬁe, accepte ou
     approuve la présente Convention ou y adhère, déclarer qu’il ne se

    5 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1159, par. 47. Voir
également la convention contre la criminalité transnationale organisée, RTNU, vol. 2225,
p. 209.
    6 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1160, par. 50.

                                                                                     91

       application de la cirft et de la ciedr (op. ind. bhandari)                     192

       considère pas lié par les dispositions du paragraphe l du présent
       article. Les autres Etats Parties ne sont pas liés par lesdites disposi-
       tions envers tout Etat Partie qui a formulé une telle réserve.
          3. Tout Etat qui a formulé une réserve conformément aux dispo-
       sitions du paragraphe 2 du présent article peut la retirer à tout
       moment en adressant une notiﬁcation à cet eﬀet au Secrétaire général
       de l’Organisation des Nations Unies. »
Conformément à cette disposition, pour que la Cour ait compétence, il
faut i) qu’existe un diﬀérend ii) qui n’ait pas été réglé « par voie de négo-
ciation dans un délai raisonnable » et iii) qu’ait été formée une demande
d’arbitrage et qu’aucun accord n’ait été trouvé sur l’organisation de celui-ci
dans les six mois suivant la date de cette demande. J’examinerai à présent
les éléments de preuve présentés par les Parties concernant ces trois aspects.
   9. L’Ukraine a déclaré que, « [é]tant donné que, deux années durant,
les Parties [avaient] négocié en vue de régler leur diﬀérend concernant
l’interprétation et l’application de la convention contre le ﬁnancement du
terrorisme … et … qu’elles [n’étaient] pas parvenues à se mettre d’accord
sur l’organisation de l’arbitrage, la compétence de la Cour prima facie
[était] évidente » 7. Selon le demandeur,
       « ce diﬀérend s’était cristallisé bien avant. Dans une note diploma-
       tique datée du 28 juillet 2014, l’Ukraine avait fait savoir qu’elle fai-
       sait grief à la Fédération de Russie de violer la convention contre le
       ﬁnancement du terrorisme. Dans d’autres lettres et de vive voix lors
       des négociations, elle a continué, sans relâche, à porter la nature de
       ses griefs à la connaissance de la Fédération de Russie » 8.
   10. Entre autres documents, l’Ukraine a présenté, s’agissant de l’exis-
tence d’un diﬀérend, les notes verbales échangées par les Parties de
juin 2014 jusqu’à une date récente. Ces notes concernaient l’interprétation
de la CIRFT et constituaient une invitation à négocier au sujet des obli-
gations que cet instrument impose à chacune des Parties 9. La jurispru-
dence de la Cour déﬁnit un diﬀérend comme un « désaccord sur un point
de droit ou de fait, une contradiction, une opposition de thèses juridiques
ou d’intérêts entre deux personnes » 10. En l’aﬀaire Géorgie c. Russie, la
Cour a déclaré qu’« [u]ne référence expresse ôterait tout doute quant à ce
qui … constitue l’objet du diﬀérend » 11. Or, dans ses notes verbales,

   7 CR 2017/1, p. 35, par. 3 (Cheek).
   8 Ibid., par. 4 (Cheek).
   9 Par exemple, note verbale datée du 28 juillet 2014, annexe 85, documents à l’appui
de la demande en indication de mesures conservatoires de l’Ukraine ; voir également les
notes verbales contenues aux annexes 86 à 100 des documents à l’appui de la demande en
indication de mesures conservatoires de l’Ukraine.
   10 Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.


   11 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 85, par. 30.

                                                                                        92

     application de la cirft et de la ciedr (op. ind. bhandari)                     193

l’Ukraine s’est spéciﬁquement référée à la CIRFT, ainsi qu’à des actes
particuliers qui, selon elle, relevaient de cet instrument et engageaient la
Fédération de Russie. Dans une note verbale datée du 28 juillet 2014, elle
a ainsi déclaré que, « en application de la convention internationale pour
la répression du ﬁnancement du terrorisme de 1999, la partie russe d[evait]
prendre les mesures nécessaires … pour enquêter » sur le ﬁnancement allé-
gué du terrorisme en Ukraine orientale 12.
   11. En ce qui concerne les négociations menées entre les Parties pour
régler leur diﬀérend, l’Ukraine a soutenu qu’elle
     « s’[était] évertuée pendant près de deux ans à tenter de régler le pré-
     sent diﬀérend avec la Fédération de Russie. Pendant tout ce temps …
     les Parties ont échangé plus de quarante notes diplomatiques et pris
     part à quatre tours de négociations bilatérales. Malheureusement, la
     Fédération de Russie a largement ignoré les griefs de l’Ukraine et
     refusé de discuter des questions qui, selon cette dernière, étaient au
     cœur du diﬀérend. » 13
Le demandeur a également fait valoir qu’il avait adressé au défendeur une
demande tendant à soumettre à l’arbitrage la question des violations de la
CIRFT qu’aurait commises la Fédération de Russie, mais que
     « [l]es Parties [n’étaient] ensuite pas parvenues à s’entendre sur l’orga-
     nisation d’un arbitrage dans le délai de six mois prévu par la conven-
     tion. Les deux premiers mois, la demande d’arbitrage présentée par
     l’Ukraine est simplement restée lettre morte. La Russie a ﬁni par y
     répondre, et les Parties se sont rencontrées à deux occasions et ont
     échangé des lettres concernant leurs propositions respectives. A l’is-
     sue de la période de six mois, cependant, des divergences persistaient
     entre elles. » 14
  12. L’Ukraine a précisé que les Parties avaient tenté de résoudre leur
diﬀérend par voie de négociation, mais n’y étaient pas parvenues « dans
un délai raisonnable » 15. Elle a produit des éléments de preuve montrant
que, entre 2015 et 2016, les deux Etats avaient ainsi mené quatre cycles de
négociations concernant leurs obligations découlant de la CIRFT 16.
S’agissant de l’échec de ce processus et de ses conséquences, elle a indiqué
avoir adressé à la Fédération de Russie une demande d’arbitrage, ajou-
tant qu’aucun accord n’avait été trouvé sur l’organisation de celui-ci
dans les six mois suivant la date de sa demande. Le 16 avril 2016, elle a
adressé une note verbale à la Fédération de Russie lui demandant de

   12 Note verbale datée du 28 juillet 2014, annexe 85, documents à l’appui de la demande

en indication de mesures conservatoires de l’Ukraine.
   13 CR 2017/1, p. 36, par. 7 (Cheek).
   14 Ibid., p. 37, par. 10 (Cheek).
   15 Article 24 de la CIRFT.
   16 Note verbale datée du 19 avril 2016, annexe 28, documents à l’appui de la demande

en indication de mesures conservatoires de l’Ukraine (indiquant que des négociations ont
eu lieu les 22 janvier 2015, 2 juillet 2015, 29 octobre 2015 et 17 mars 2016).

                                                                                      93

      application de la cirft et de la ciedr (op. ind. bhandari)                        194

soumettre une proposition sur l’organisation de l’arbitrage conformément
à l’article 24 de la CIRFT 17.
   13. La Fédération de Russie a avancé que les événements sur lesquels
s’appuyait l’Ukraine pour invoquer la CIRFT et, en particulier, l’ar-
ticle 18 de cet instrument ne pouvaient entrer dans les prévisions de ce
dernier et que, partant, il n’existait pas de diﬀérend entre les Parties 18.
Cela montre néanmoins que celles-ci étaient prima facie en désaccord
quant à leurs obligations juridiques mutuelles, et que la réclamation de
l’une « se heurt[ait] à l’opposition manifeste de l’autre » 19. A propos des
tentatives de négociations dans le cadre de la CIRFT, la Fédération de
Russie a aﬃrmé que l’Ukraine n’avait pas fait preuve de bonne foi et
avait négocié « sans montrer la moindre volonté d’engager une discussion
sérieuse … sur des questions relevant de la convention contre le ﬁnance-
ment du terrorisme » 20. Et le défendeur d’ajouter que « l’Ukraine a[vait]
constamment avancé des allégations dépassant de loin le champ d’appli-
cation de [cette] convention », notamment des allégations relatives à l’em-
ploi de la force 21. Or, le bien-fondé de l’argument relatif à l’absence de
bonne foi pendant les négociations 22 ne pouvait être apprécié par la Cour
à ce stade sans préjuger les questions relevant des phases ultérieures de la
procédure. Pour l’heure, l’Ukraine devait simplement montrer que les
Parties avaient « tenté » de négocier, et ce, sans succès 23. La Fédération de
Russie a aﬃrmé que l’Ukraine ne lui avait pas présenté une véritable
demande d’arbitrage, puisqu’elle soutenait qu’il convenait de créer une
chambre ad hoc de la Cour pour régler le diﬀérend 24. Or, la question de
savoir s’il s’agissait d’une véritable tentative d’engager une procédure
d’arbitrage ou si la proposition de renvoyer le diﬀérend devant une telle
chambre pouvait satisfaire aux conditions relatives à l’arbitrage n’était
pas opportune à ce stade de la procédure.
   14. Il ressort donc d’un examen préliminaire des éléments de preuve
produits devant la Cour que les trois conditions pour établir la compé-
tence prima facie de celle-ci au titre de l’article 24 de la CIRFT étaient
remplies. Premièrement, s’agissant de l’existence d’un diﬀérend, l’Ukraine
a présenté nombre de notes verbales échangées par les Parties de juin 2014
jusqu’à une date récente, notes qui concernaient l’interprétation de la
CIRFT et constituaient une invitation à négocier au sujet des obligations

   17 Note verbale datée du 19 avril 2016, annexe 28, documents à l’appui de la demande

en indication de mesures conservatoires de l’Ukraine.
   18 CR 2017/2, p. 16, par. 2 (Rogachev).
   19 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   20 CR 2017/2, p. 47, par. 61 (Zimmermann).
   21 Ibid., par. 62.
   22 Ibid.
   23 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 388, par. 114.
   24 CR 2017/2, p. 48, par. 68 (Zimmermann).



                                                                                          94

      application de la cirft et de la ciedr (op. ind. bhandari)                        195

que cet instrument impose à chacune des Parties 25. Deuxièmement, elle a
établi prima facie que celles-ci avaient tenté de résoudre leur diﬀérend par
voie de négociation, mais n’y étaient pas parvenues « dans un délai rai-
sonnable ». Les Parties ont ainsi mené quatre cycles de négociations
concernant leurs obligations découlant de la CIRFT entre 2015 et 2016 26.
Etant donné que le demandeur devait simplement montrer qu’elles avaient
« tenté » 27 de négocier, et ce, sans succès, il était satisfait, aux ﬁns d’établir
la compétence prima facie de la Cour, à la condition consistant à engager
des négociations. Troisièmement, l’Ukraine a montré prima facie qu’elle
avait adressé à la Fédération de Russie une demande d’arbitrage, et
qu’aucun accord n’avait été trouvé sur l’organisation dudit arbitrage dans
les six mois suivant la date de sa demande. Le 16 avril 2016, elle a adressé
une note verbale à la Fédération de Russie lui demandant de soumettre
une proposition sur l’organisation de l’arbitrage conformément à l’ar-
ticle 24 de la CIRFT 28. Le fait que le demandeur ait formulé une « oﬀre
explicite … [tendant à] recourir à une procédure d’arbitrage » 29 suﬃsait, à
ce stade, à établir la compétence prima facie de la Cour.


     C. La question de savoir si les actes allégués par l’Ukraine
         tombaient sous le coup de l’article 2 de la CIRFT

  15. L’une des principales questions auxquelles la Cour devait répondre
était de savoir si les actes allégués par l’Ukraine tombaient sous le coup
de l’article 2 de la CIRFT et, plus spéciﬁquement, s’ils pouvaient relever
du terrorisme tel qu’il est déﬁni dans cet article. Dans son ordonnance, la
Cour a examiné cette question à l’aune du critère de plausibilité.

                             1. Le critère de plausibilité
  16. La Cour a introduit le critère de plausibilité à la suite de l’aﬀaire
LaGrand. Employé pour la première fois en l’aﬀaire Belgique c. Sénégal 30,
celui-ci suppose un examen en deux étapes visant à déterminer, première-

    25 A titre d’exemple, voir la note verbale datée du 28 juillet 2014, annexe 85, documents

à l’appui de la demande en indication de mesures conservatoires de l’Ukraine ; voir égale-
ment les annexes 86 à 100 des documents à l’appui de la demande en indication de mesures
conservatoires de l’Ukraine.
    26 Note verbale datée du 19 avril 2016, annexe 28, documents à l’appui de la demande

en indication de mesures conservatoires de l’Ukraine (indiquant que des négociations ont
eu lieu les 22 janvier 2015, 2 juillet 2015, 29 octobre 2015 et 17 mars 2016).
    27 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 388, par. 114.
    28 Note verbale datée du 19 avril 2016, annexe 28, documents à l’appui de la demande

en indication de mesures conservatoires de l’Ukraine.
    29 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 150, par. 52.
    30 Ibid., p. 151, par. 57.



                                                                                          95

      application de la cirft et de la ciedr (op. ind. bhandari)                          196

ment, si les droits dont cherche à se prévaloir le demandeur existent dans
l’absolu et, deuxièmement, si cet Etat détient de tels droits dans les cir-
constances de l’aﬀaire. Point n’est besoin pour le demandeur de démon-
trer qu’il a de fortes chances de l’emporter au fond, c’est-à-dire le fumus
boni juris 31. Il lui faut néanmoins établir que les droits qu’il invoque ne
sont pas manifestement infondés, c’est-à-dire le fumus non mali juris 32.

               2. Le financement des actes de terrorisme allégués
   17. Selon l’Ukraine, il ressort des travaux préparatoires de la CIRFT
que celle-ci s’étend au ﬁnancement du terrorisme par des acteurs éta-
tiques 33. Le demandeur a indiqué que cet instrument visait non pas les
actes de terrorisme commis par ces acteurs, mais seulement le ﬁnance-
ment du terrorisme par ceux-ci, précisant que le fait d’« estimer qu’un
Etat pourrait tout simplement fermer les yeux lorsque ses organes et ses
représentants se livrent à des actes de ﬁnancement du terrorisme procéde-
rait d’une lecture pour le moins contestable de cette disposition » 34. S’il
est probable que la Cour se penchera sur ce point au cours des étapes
ultérieures de la procédure, rendre pareille décision juridique à ce stade
aurait préjugé le fond de l’aﬀaire.
   18. Encore convenait-il de déterminer s’il existait, au regard de l’ar-
ticle 2, des cas de ﬁnancement du terrorisme relevant du champ d’applica-
tion de la convention. Sur ce point, l’Ukraine a présenté des éléments
attestant que des groupes armés agissant dans la partie orientale de son
territoire avaient reçu de l’argent en espèces 35, mais aussi des armes. Elle
a ainsi produit diﬀérents éléments de preuve, parmi lesquels un article
paru dans le New York Times signalant que certains groupes séparatistes
sollicitaient des dons sur leurs sites Internet et qu’« [i]l ressort[ait] de l’exa-
men … [de ces] sites … des messages publics sur les réseaux sociaux et
d’autres documents que plus d’une dizaine de groupes en Russie collec-
taient des fonds pour le compte des séparatistes, entretenant un conﬂit
ayant fait plus de 6400 morts » 36. De plus, d’après ce même article, « [d]ans
leurs appels en ligne, les organisations donnent pour instruction d’eﬀec-
tuer les dons par l’intermédiaire de banques détenues ou contrôlées par

    31 Il s’agit là de la version du critère de plausibilité proposée de manière erronée par

la Fédération de Russie, voir CR 2017/2, p. 23, par. 6 (Wordsworth) ; ibid., p. 25, par. 10
(Wordsworth) ; ibid., p. 30, par. 22 (Wordsworth) ; CR 2017/4, p. 21, par. 37 (Wordsworth) ;
ibid., p. 25, par. 55 (Wordsworth).
    32 Sur ce point, voir Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),

mesures conservatoires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, opinion indivi-
duelle de M. le juge Abraham, p. 140-141, par. 10.
    33 CR 2017/3, p. 21, par. 22 (Koh) ; ibid., p. 46-49, par. 36-45 (Cheek).
    34 Ibid., p. 47, par. 40 (Cheek).
    35 Jo Becker et Steven Lee Myers, « Des groupes russes ont recours au ﬁnancement

participatif pour soutenir la guerre en Ukraine », The New York Times, 11 juin 2015,
annexe 51, documents à l’appui de la demande en indication de mesures conservatoires
de l’Ukraine.
    36 Ibid.



                                                                                            96

        application de la cirft et de la ciedr (op. ind. bhandari)                  197

l’Etat russe, notamment la plus grande du pays, Sberbank, ou au moyen
de cartes de crédit émises par ces banques, dont certaines du type Master-
Card ou Visa » 37. A cet égard, la Fédération de Russie, « qui réglemente
strictement le fonctionnement des organisations non gouvernementales
pour contrôler les activités politiques de l’opposition, a pris très peu de
mesures pour mettre ﬁn à la collecte de fonds » 38. Par ailleurs, dans un
rapport de l’Atlantic Council, il est indiqué ce qui suit :
          « Les forces séparatistes s’appuient sur des livraisons régulières
        russes comprenant des armes lourdes comme des chars et des véhi-
        cules blindés de transport de troupes, de l’artillerie et des systèmes
        avancés de défense antiaérienne, notamment la batterie de missiles
        sol-air Bouk … qui a abattu l’appareil de la Malaysia Airlines assu-
        rant le vol MH17 en juillet 2014. » 39
   19. Dans une déclaration sous serment présentée par le demandeur et
datée du 27 février 2017, le colonel V. V. Skibitskyi a fait état d’un ﬂux
continu d’armes en provenance du territoire de la Fédération de Russie à
destination de l’Ukraine. Il a déclaré ce qui suit : « Grâce aux rapports de
renseignement que j’ai pu consulter dans l’exercice régulier de mes fonc-
tions, je suis personnellement au courant des livraisons d’armes qu’eﬀec-
tue la Fédération de Russie. » 40 Selon le colonel Skibitskyi, « la seule
manière d’acheminer des armes vers [la République populaire de Donetsk
(RPD)] et [la République populaire de Louhansk (RPL)] est de passer par
la partie non contrôlée de la frontière russo-ukrainienne dans les oblast de
Donetsk et de Louhansk » 41.
   20. Au sujet de la question de savoir si la CIRFT couvre le ﬁnancement
du terrorisme par des acteurs étatiques ou seulement par des personnes
privées, la Fédération de Russie a estimé qu’il ressortait des travaux pré-
paratoires de la convention que les acteurs étatiques et la responsabilité de
l’Etat n’entraient pas dans le champ d’application de cet instrument et que
les rédacteurs n’entendaient traiter que du ﬁnancement du terrorisme par
des personnes privées. Selon les termes employés par le défendeur,
        « le texte de la convention contre le ﬁnancement du terrorisme repose
        largement sur un document de travail initialement soumis par la
        France… Ce projet de convention émanant de la France contenait,
        au paragraphe 5 de son article 5, une disposition spéciﬁque concer-
        nant la responsabilité de l’Etat … qui était libellée comme suit : « Les
        dispositions du présent article ne peuvent avoir pour eﬀet la mise en
        cause de la responsabilité de l’Etat en tant que personne morale. ». » 42
   37 Cf. note 35 supra.
   38 Ibid.
   39 The Atlantic Council, Caché en plein jour, mai 2015, annexe 44, documents à l’appui

de la demande en indication de mesures conservatoires de l’Ukraine.
   40 Déclaration sous serment du colonel V. V. Skibitskyi, 27 février 2017, annexe 79,

documents à l’appui de la demande en indication de mesures conservatoires de l’Ukraine.
   41 Ibid.
   42 CR 2017/2, p. 41, par. 27-28 (Zimmermann).



                                                                                      97

        application de la cirft et de la ciedr (op. ind. bhandari)                 198

                           3. Intention ou connaissance
   21. L’article 2 de la CIRFT vise les agissements de personnes privées
fournissant des fonds en sachant qu’ils pourraient être utilisés pour com-
mettre l’un des actes qui y sont énumérés ou dans l’intention qu’ils le
soient. La Fédération de Russie a aﬃrmé que le demandeur n’avait pas
démontré que tel était le cas et que, dès lors, les exemples de ﬁnancement
invoqués n’entraient pas dans les prévisions de la CIRFT 43. Sur ce point,
la Cour a jugé que « l’Ukraine n’a[vait] pas soumis … de preuves oﬀrant
une base suﬃsante pour que la réunion de ces éléments puisse être jugée
plausible » 44. Au vu des éléments de preuve versés au dossier, cette conclu-
sion ne me semble cependant pas totalement fondée.
   22. La question de savoir si des fonds ont été fournis avec l’intention
requise est délicate et fait partie de celles que la Cour devait examiner
avec prudence aﬁn de ne pas empiéter sur le fond du diﬀérend. A ce stade,
il suﬃsait d’établir que les personnes soupçonnées de ﬁnancement du ter-
rorisme savaient au moins qu’il était possible que les fonds soient utilisés
pour commettre certains actes déﬁnis à l’article 2 de la CIRFT. En l’oc-
currence, cette connaissance pouvait résulter de l’observation d’une ligne
de conduite, c’est-à-dire d’actes antérieurs relevant plausiblement de l’ar-
ticle 2 et ayant « avisé » les personnes soupçonnées de ﬁnancer le terro-
risme de l’usage susceptible d’être fait des fonds qu’elles fournissaient.
Ces personnes avaient ainsi été « avisées », par la destruction de l’aéronef
civil assurant le vol MH17 en juillet 2014, de ce que des civils pouvaient
être délibérément pris pour cible aﬁn de répandre la terreur. Elles étaient
également « avisées » de ce que la RPD et la RPL bombardaient des zones
civiles de manière aveugle, voire intentionnelle, et que, partant, les fonds
pourraient servir à l’avenir aux mêmes ﬁns. Sur ce point, le demandeur a
présenté des articles de presse publiés par des organes de référence indi-
quant que les personnes soupçonnées de ﬁnancer des groupes armés en
Ukraine orientale continuaient de le faire alors même qu’elles étaient
« avisées » de l’utilisation potentielle des fonds 45. Il a également signalé
que le système lance-roquettes de type « Buratino », dont le tir est aveugle,
avait été fourni à des groupes armés agissant dans cette région 46.
   23. Sur la base des éléments de preuve produits par l’Ukraine, la Cour
aurait donc pu juger plausible que les personnes ayant fourni des « fonds »
à la RPD et à la RPL l’avaient fait en sachant que ceux-ci seraient utilisés
   43 CR 2007/2, p. 24, par. 7 (Wordsworth).
   44 Ordonnance, par. 75.
   45 Jo Becker et Steven Lee Myers, « Des groupes russes ont recours au ﬁnancement
participatif pour soutenir la guerre en Ukraine », The New York Times, 11 juin 2015,
annexe 51, documents à l’appui de la demande en indication de mesures conservatoires
de l’Ukraine ; « Sergueï Mironov reçoit une lettre de remerciements du leader de la RPL,
Valery Bolotov », annexe 58, documents à l’appui de la demande en indication de mesures
conservatoires de l’Ukraine.
   46 BBC News, « Les rebelles ukrainiens disposent de nouvelles et puissantes roquettes

russes — source : OSCE », 2 octobre [2015], annexe 47, documents à l’appui de la demande
en indication de mesures conservatoires de l’Ukraine.

                                                                                     98

       application de la cirft et de la ciedr (op. ind. bhandari)            199

pour commettre des actes visés à l’alinéa b) du paragraphe 1 de l’article 2,
ou dans l’intention qu’ils le soient.

                          4. Attaques contre des civils
    24. La Fédération de Russie a fait valoir que les incidents invoqués par
l’Ukraine ne sauraient relever de la déﬁnition du terrorisme énoncée à
l’article 2 de la CIRFT et pouvaient tout au plus constituer des violations
du droit international humanitaire 47. Or, à ce stade, la Cour devait sim-
plement déterminer qu’il n’était pas manifestement infondé que les actes
que l’Ukraine avait établis par des éléments de preuve puissent relever du
champ d’application de la CIRFT. Point n’était besoin de rechercher ce
que recouvre exactement le terrorisme au sens de l’article 2, car cela serait
revenu à préjuger le fond de l’aﬀaire. Ainsi, l’examen fort approfondi des
travaux préparatoires de la convention auquel invitait la Fédération de
Russie 48 n’était pas opportun à ce stade de la procédure.
    25. Dans ses plaidoiries, l’Ukraine a aﬃrmé que des attaques systéma-
tiques contre des civils avaient été commises sur le territoire contrôlé par la
RPD et la RPL, et aux environs de celui-ci. Au sujet de l’escalade de la vio-
lence à Avdiivka, elle a déclaré que « [l]es bombardements aveugles qui
[avaient] frappé cette ville [avaient] entraîné d’importantes destructions d’im-
meubles d’habitation et d’infrastructures essentielles, privant la population
civile d’électricité, d’eau et même de chauﬀage, alors que les températures
étaient bien inférieures à zéro » 49. De même, concernant Avdiivka et Mariou-
pol, elle a soutenu que, « [q]uelques semaines à peine après que l’Ukraine eut
déposé sa requête devant la Cour, une pluie de roquettes fournies par la
Russie s’[était] abattue sur la population civile de la ville d’Avdiivka » et que
« [l]es civils de Marioupol, déjà victimes d’activités terroristes menées à grande
échelle, viv[ai]ent dans la peur » 50. Et le demandeur d’ajouter, à propos des
violences à Marioupol, que « [l]e Secrétaire général adjoint des Nations Unies
a[vait] conﬁrmé au Conseil de sécurité que la population civile avait été
« sciemment pris[e] pour cible » » 51. L’Ukraine a en outre indiqué ce qui suit :
          « La destruction de l’appareil assurant le vol MH17 à l’aide d’un sys-
       tème de missiles russe Bouk n’a pas mis ﬁn au ﬁnancement du terro-
       risme par la Russie. En raison de ce soutien continu, un bus a été pris
       pour cible à Volnovakha. A peine quinze jours plus tard, Marioupol a
       été bombardée et, quelques semaines après, cela a été le tour de Krama-
       torsk. La population de Kharkiv elle aussi a été terrorisée par une série
       d’attaques à la bombe. Et ce n’étaient pas là des incidents isolés, mais
       le résultat du soutien apporté par la Russie au terrorisme. » 52

  47 CR 2017/2, p. 17-18, par. 5-8 (Rogachev).
  48 Ibid., p. 41, par. 26 (Zimmermann).
  49 CR 2017/1, p. 22, par. 7 (Zerkal).
  50 Ibid., p. 25, par. 1 (Koh).
  51 Ibid., p. 28, par. 12 (Koh).
  52 Ibid., p. 22, par. 8 (Zerkal).



                                                                               99

        application de la cirft et de la ciedr (op. ind. bhandari)                       200

   26. Selon le demandeur,
        « [a]u cours de ces dix dernières années, l’ingérence de la Russie dans
        les aﬀaires ukrainiennes s’est régulièrement accrue, jusqu’à atteindre
        des niveaux dangereux en 2014. La Russie a décidé d’intervenir mili-
        tairement en Ukraine, de soutenir des groupes illégaux commettant
        des actes de terrorisme sur le sol ukrainien et de violer les droits de
        l’homme de millions d’Ukrainiens, y compris, pour nombre d’entre
        eux, leur droit à la vie. » 53
S’agissant de la destruction de l’appareil assurant le vol MH17, l’Ukraine
a souligné ce qui suit :
           « Des combattants soutenus par la Russie l’ont abattu sans pitié
        alors qu’il survolait l’Ukraine orientale, tuant 298 civils innocents,
        dont … des nationaux de [nombreux] pays… La destruction de l’ap-
        pareil assurant le vol MH17 était tout simplement une attaque contre
        l’humanité : des ressortissants des Pays-Bas, de l’Australie, de la Bel-
        gique, du Canada, de l’Allemagne, de l’Indonésie, de la Malaisie, de
        la Nouvelle-Zélande, des Philippines, du Royaume-Uni et des
        Etats-Unis d’Amérique ont été tués. » 54
De plus, le demandeur a relevé que les violences perpétrées contre des
civils s’étendaient bien au-delà de la zone immédiate du conﬂit :
           « A la ﬁn de 2014 et au début de 2015, des terroristes ﬁnancés par
        la Russie ont mené une campagne concertée d’attaques à la bombe
        contre la deuxième plus grande ville d’Ukraine, Kharkiv, pourtant
        éloignée du terrain des hostilités actives. En novembre 2014, des ter-
        roristes soutenus par la Russie ont frappé une discothèque fréquen-
        tée par des partisans de la Révolution de la dignité. Trois mois plus
        tard, ils ont mené une attaque mortelle contre une marche et un ras-
        semblement paciﬁques. » 55
  27. Dans ses écritures, l’Ukraine a aﬃrmé que les forces de la RPD et
de la RPL avaient bombardé sans discrimination des zones civiles et déli-
bérément pris pour cible des populations civiles éloignées de tout objectif
militaire. A cet égard, la destruction de l’appareil civil assurant le
vol MH17 constitue un exemple bien documenté 56. Ainsi que cela ressort
du rapport d’enquête du bureau néerlandais de la sécurité, l’appareil, à
bord duquel se trouvaient uniquement des civils, a en eﬀet été abattu dans


   53  CR 2017/1, p. 23, par. 13 (Zerkal).
   54  Ibid., p. 25, par. 10 (Koh).
    55 Ibid., p. 28-29, par. 13 (Koh).
    56 Il est plausible que la destruction de l’appareil assurant le vol MH17 entre dans les

prévisions de la convention de Montréal de 1971 (RTNU, vol. 974, p. 185). En vertu de
l’article 1 de la CIRFT, qui incorpore dans le champ d’application de cet instrument les
infractions visées par la convention de Montréal, la destruction de l’appareil assurant le vol
MH17 est donc également couverte par la déﬁnition du terrorisme énoncée par la CIRFT.

                                                                                         100

     application de la cirft et de la ciedr (op. ind. bhandari)                    201

une zone aérienne réservée aux aéronefs civils très fréquentée, bien
au-dessus de l’espace aérien utilisé par les appareils militaires ukrai-
niens 57. Le demandeur a également produit des éléments de preuve
concernant l’explosion d’une roquette à proximité d’un autocar civil à
Volnovakha, qui a fait douze morts et dix-sept blessés 58. Le rapport de
l’OSCE fait ainsi état de ce qui suit :
        « Une roquette Grad a explosé à proximité d’un autocar civil alors
     qu’il était arrêté au poste de contrôle des Forces armées ukrainiennes
     à environ 2 kilomètres au nord de Volnovakha… La Mission spé-
     ciale d’observation (MSO) est arrivée sur les lieux à 17 h 45 et a
     constaté l’enlèvement de deux des victimes faisant partie des passa-
     gers de l’autocar. Celui-ci était endommagé par des éclats caractéris-
     tiques d’un impact de roquette, dont la MSO a estimé qu’il s’était
     produit à 12 ou 15 mètres sur le côté du car. La MSO s’est rendue à
     l’hôpital de Volnovakha où le personnel a conﬁrmé que dix per-
     sonnes qui se trouvaient dans le car avaient été tuées sur le coup,
     deux autres étant décédées plus tard à l’hôpital. Dix-sept autres pas-
     sagers du car étaient blessés. » 59
  28. En outre, l’OSCE a rendu compte de tirs d’artillerie dans des zones
résidentielles de Marioupol. D’après le rapport établi à ce sujet :
        « La MSO de Marioupol, ville contrôlée par le gouvernement, a
     entendu, de l’endroit où elle se trouvait, se produire des attaques mas-
     sives aux lance-roquettes multiples (MLRS) en provenance du nord-est,
     sous la forme d’un tir de barrage extrêmement puissant qui a duré trente-
     cinq secondes. Vingt minutes plus tard, la MSO a reçu des informations
     émanant du Centre conjoint de contrôle et de coordination (JCCC) de
     Marioupol et d’autres sources, selon lesquelles le bombardement avait
     eu lieu vers la rue Olimpiiska, dans le district d’Ordzhonikidzevskyi, à
     8,5 kilomètres au nord-est du centre-ville de Marioupol, à environ
     400 mètres d’un poste de contrôle des Forces armées ukrainiennes… La
     MSO a observé, dans une zone de 1,6 kilomètre par 1,1 kilomètre com-

   57 Bureau néerlandais de la sécurité, « Crash [de l’appareil assurant le] vol MH17

Malaysia Airlines », Hrabove, Ukraine, 17 juillet 2014, octobre 2015, annexe 34, docu-
ments à l’appui de la demande en indication de mesures conservatoires de l’Ukraine.
   58 Organisation pour la sécurité et la coopération en Europe (OSCE), « Dernières

nouvelles de la Mission spéciale d’observation (MSO) de l’OSCE en Ukraine sur la base
d’informations reçues à 18 heures (heure de Kiev) le 13 janvier 2015 », 14 janvier 2015,
annexe 13, documents à l’appui de la demande en indication de mesures conservatoires de
l’Ukraine ; OSCE, « Dernières nouvelles de la Mission spéciale d’observation (MSO) de
l’OSCE en Ukraine compilées à partir d’informations datant du 16 janvier 2015, 18 heures
(heure de Kiev) », le 17 janvier 2015, annexe 14, documents à l’appui de la demande en
indication de mesures conservatoires de l’Ukraine.
   59 OSCE, « Dernières nouvelles de la Mission spéciale d’observation (MSO) de l’OSCE

en Ukraine sur la base d’informations reçues à 18 heures (heure de Kiev) le 13 janvier
2015 », 14 janvier 2015, annexe 13, documents à l’appui de la demande en indication de
mesures conservatoires de l’Ukraine.

                                                                                   101

     application de la cirft et de la ciedr (op. ind. bhandari)                      202

     prenant un marché en plein air, de multiples impacts sur des bâtiments,
     des boutiques, des maisons et une école. Elle a vu des voitures en feu et
     des fenêtres souﬄées sur la façade nord-est d’un bâtiment de neuf étages.
     La MSO a pu compter dix-neuf tirs de roquettes et est certaine qu’il y en
     a eu d’autres. Quatre hôpitaux et les services d’urgence de la ville l’ont
     informée qu’au moins vingt personnes étaient mortes et que soixante-
     quinze personnes étaient blessées et hospitalisées. » 60
En février 2017, l’OSCE a également indiqué que des observateurs civils
avaient été pris pour cible 61. Le Secrétaire général adjoint aux aﬀaires poli-
tiques des Nations Unies a estimé que les bombardements à Marioupol
avaient « sciemment pris pour cible » des civils 62. De plus, en février 2017,
la Mission spéciale d’observation de l’OSCE en Ukraine a observé des tirs
d’artillerie, de mortier et de lance-roquettes multiples dans des zones rési-
dentielles et leurs abords de part et d’autre de la ligne de conﬂit 63. La
question de savoir si de tels bombardements et attaques ont eu lieu à
proximité de cibles militaires, ce qui pourrait les justiﬁer au regard du
droit international humanitaire, relevait du fond de la procédure.
   29. Le Haut-Commissariat des Nations Unies aux droits de l’homme
(HCDH) a aussi fait état d’exécutions sommaires et arbitraires en Ukraine
orientale. Dans son rapport intitulé « Responsabilité des meurtres commis
en Ukraine de janvier 2014 à mai 2016 », on peut lire ce qui suit :
       « Le 18 avril 2014, les corps d’un conseiller municipal de Horlivka,
     M. Volodymyr Rybak, et d’un étudiant et activiste du Maïdan,
     M. Yurii Popravko, ont été retrouvés dans la rivière Kazennyi Torets,
     près de la citadelle de Raigorodok (district de Sloviansk, région de
     Donetsk) ; les corps portaient des marques de torture. D’après l’ex-
     pertise médico-légale, avant sa mort, M. Rybak a été attaché, éventré,
     puis jeté dans la rivière. Le 28 avril, le corps de l’étudiant et activiste
     du Maïdan, Yurii Diakovskyi, a été repêché dans la rivière au même
     endroit ; il portait également des marques de torture. » 64

   60 OSCE, Compte rendu immédiat de la Mission spéciale d’observation (MSO) de l’OSCE

en Ukraine, le 24 janvier 2015 : « Tirs d’artillerie dans la rue Olimpiiska à Marioupol »,
24 janvier 2015, annexe 21, documents à l’appui de la demande en indication de mesures
conservatoires de l’Ukraine.
   61 OSCE, « L’observateur en chef de l’OSCE en Ukraine condamne le fait que des

observateurs soient pris pour cible ainsi que la saisie d’un engin aérien sans pilote »,
24 février 2017, annexe 18, documents à l’appui de la demande en indication de mesures
conservatoires de l’Ukraine.
   62 Nations Unies, doc. S/PV.7368, 26 janvier 2015, annexe 4, documents à l’appui de la

demande en indication de mesures conservatoires de l’Ukraine.
   63 Transcription des observations formulées par Alexander Hug, premier observateur

en chef adjoint de la Mission spéciale d’observation de l’OSCE en Ukraine, annexe 22,
documents à l’appui de la demande en indication de mesures conservatoires de l’Ukraine.
   64 Haut-Commissariat des Nations Unies aux droits de l’homme (HCDH), « Respon-

sabilité des meurtres commis en Ukraine [orientale] de janvier 2014 à mai 2016 » (2016),
par. 33, annexe 6, documents à l’appui de la demande en indication de mesures conserva-
toires de l’Ukraine.

                                                                                     102

        application de la cirft et de la ciedr (op. ind. bhandari)                  203

Le HCDH a en outre indiqué ceci :
           « Le 8 juin 2014, dans la ville de Sloviansk alors contrôlée par des
        groupements armés, les paroissiens de l’église évangélique « Transﬁ-
        guration du Christ » assistaient à l’oﬃce du dimanche. A la ﬁn de
        l’oﬃce, des hommes armés sont entrés dans les jardins paroissiaux,
        ont désigné quatre voitures et ordonné aux conducteurs de les suivre
        pour avoir une petite discussion avec eux. Les diacres, M. Viktor Bra-
        darskyi et M. Volodymyr Velichko, et deux ﬁls du prêtre — M. Albert
        Pavenko et M. Ruvim Pavenko — se sont approchés. Les hommes
        armés les ont forcés à entrer dans des voitures et les ont emmenés. » 65
Les corps de ces personnes ont été découverts ultérieurement, ainsi que
d’autres. Ils
        « portaient les traces de multiples blessures par balles et des marques
        de torture. Les autres corps étaient ceux de victimes d’exécutions
        ordonnées par la « cour martiale » de la « République populaire de
        Donetsk » à Sloviansk ou ceux de personnes mortes ou tuées pendant
        les hostilités armées dans la ville. » 66

                         5. Intimidation de la population
   30. L’Ukraine a également mentionné plusieurs cas d’actes d’intimida-
tion perpétrés à l’encontre de la population locale. En juin 2014, le HCDH
a ainsi signalé l’existence de « persécutions systématiques » de la société
civile dans les zones contrôlées par la RPD et la RPL, visant à éliminer
tout soutien à l’unité ukrainienne 67. Il a expressément indiqué que la per-
sécution systématique des activistes, journalistes et conseillers municipaux
avait conduit à la propagation de la terreur dans les régions de Donetsk
et Louhansk par suite d’un « nombre croissant d’actes d’intimidation et
de violence … ciblant des personnes « ordinaires » qui sout[enai]ent l’unité
ukrainienne ou … s’oppos[ai]ent ouvertement à l’une ou l’autre des deux
« républiques « populaires » » 68. Ces faits ont de nouveau été signalés par
le HCDH en 2016, les personnes interrogées — essentiellement des acti-
vistes, journalistes et chefs de communautés locales — ayant déclaré avoir
été prises pour cible par les groupes armés en raison, selon elles, de leurs
positions pro-ukrainiennes 69.
   31. Dans ses exposés oraux, la Fédération de Russie a avancé que les
actes mentionnés par l’Ukraine ne pouvaient entrer dans le champ d’ap-
   65 Cf. note 64 supra, par. 39.
   66 Ibid., par. 41.
   67 HCDH, Rapport sur la situation des droits de l’homme en Ukraine (15 juin 2014),

annexe 7, documents à l’appui de la demande en indication de mesures conservatoires de
l’Ukraine.
   68 Ibid.
   69 HCDH, Rapport sur la situation des droits de l’homme en Ukraine, 16 février-15 mai

2016 (2016), annexe 8, documents à l’appui de la demande en indication de mesures conser-
vatoires de l’Ukraine.

                                                                                    103

       application de la cirft et de la ciedr (op. ind. bhandari)           204

plication de la CIRFT, et ne sauraient donc être considérés comme des
actes de terrorisme. Elle n’a toutefois pas contesté que les événements
auxquels l’Ukraine se référait avaient bien eu lieu. Le défendeur a par
exemple soutenu que « la plupart des victimes civiles se trouv[ai]ent dans
les rangs de la RPD et de la RPL, et [que] de multiples sources conﬁr-
m[ai]ent que les forces armées ukrainiennes [étaient] elles-mêmes respon-
sables de nombreux tirs d’artillerie aveugles » 70, soulignant que, « [s]i
l’approche [de l’Ukraine] au sujet de l’applicabilité de la convention
contre le ﬁnancement du terrorisme était acceptée, c’est [le] propre com-
portement [du demandeur] qui se retrouverait en cause dans cette même
procédure » 71. Selon la Fédération de Russie, « 40 % environ de la totalité
des dépenses des territoires sous contrôle de la RPD et de la RPL sont
couvertes par le commerce, les taxes et autres ﬁnancements apportés par
l’Ukraine » 72. En ce qui concerne la destruction de l’appareil assurant le
vol MH17, le défendeur a fait valoir ce qui suit :
          « L’enquête sur cette tragédie est toujours en cours. La Russie a
       largement coopéré avec le bureau néerlandais de la sécurité et l’équipe
       d’enquête conjointe, notamment en leur fournissant toute l’assis-
       tance requise. Les autorités et experts russes ont fait part de leur
       désaccord avec les conclusions de ces deux entités, et relevé que de
       nombreux éléments de preuve n’avaient pas été examinés par les
       enquêteurs — comme l’ont d’ailleurs constaté deux journalistes néer-
       landais qui se sont récemment rendus sur le lieu de l’accident. » 73
S’agissant de l’aﬃrmation de l’Ukraine selon laquelle on assiste à un ﬂux
continu d’armes en provenance de la Fédération de Russie vers les terri-
toires contrôlés par la RPD et la RPL, le défendeur a avancé que
       « les armes et les munitions fournies aux militaires de la RPL et de la
       RPD prov[enaient] principalement des stocks dont l’Ukraine a hérité
       en 1991 de l’armée soviétique autrefois chargée de tenir à distance
       l’OTAN tout entière. L’essentiel de ces stocks était entreposé dans les
       anciennes mines du Donbass avant que les rebelles ne s’en emparent.
       L’armée ukrainienne en retraite a elle-même également fourni des
       armes. » 74
  32. La Fédération de Russie a, pour l’essentiel, fait valoir que les rap-
ports de l’OSCE et du HCDH soumis par l’Ukraine ne permettaient pas
d’établir un lien entre les tirs d’artillerie contre des zones civiles et le ter-
rorisme. S’agissant du rapport du HCDH concernant la responsabilité
pour les meurtres commis en Ukraine entre janvier 2014 et mai 2016, le
défendeur a aﬃrmé que les « pertes civiles [avaient] été causées par « des

  70 CR 2017/2, p. 17, par. 6 (Rogachev).
  71 Ibid., p. 18, par. 7 (Rogachev).
  72 Ibid., p. 19, par. 13 (Rogachev).
  73 Ibid., p. 19-20, par. 14 (Rogachev).
  74 Ibid., p. 20-21, par. 19 (Rogachev).



                                                                             104

       application de la cirft et de la ciedr (op. ind. bhandari)          205

tirs d’artillerie aveugles » de la part de toutes les parties au conﬂit, et non
[par le] terrorisme » 75. De la même manière, il a avancé ce qui suit :
       « lorsque la Cour examinera les nombreux rapports produits par le
       HCDH, l’OSCE et le CICR, elle constatera que les tirs d’artillerie
       aveugles de la part des deux parties au conﬂit en Ukraine orientale
       ne sont jamais qualiﬁés d’actes de « terrorisme », et que le HCDH et
       le CICR les qualiﬁent au contraire régulièrement de violations des
       principes de distinction, de proportionnalité et de précaution prévus
       par le droit international humanitaire » 76.
En outre, la Fédération de Russie a aﬃrmé que les tirs d’artillerie contre
des civils invoqués par le demandeur ne relevaient pas de la seule respon-
sabilité des forces de la RPD et de la RPL, mais également de l’armée
ukrainienne. Ces arguments n’établissent cependant pas que les actes allé-
gués par l’Ukraine ne sauraient constituer des actes de terrorisme au sens
de la CIRFT, mais tout simplement qu’ils pourraient aussi être considérés
comme des violations du droit international humanitaire commises par
les deux Parties au conﬂit en Ukraine orientale.

  6. Examen des éléments de preuve au regard du critère de plausibilité
   33. Il aurait été préférable que, dans la partie de son ordonnance
consacrée à la plausibilité des droits invoqués par l’Ukraine au titre de la
CIRFT, la Cour examine de manière plus approfondie les éléments de
preuve soumis par les Parties. Ceux qui ont été présentés par l’Ukraine
montrent en eﬀet que les conditions énoncées à l’article 2 de la CIRFT
étaient remplies, et que les actes invoqués par le demandeur constituaient
donc plausiblement des actes de terrorisme au regard de ladite conven-
tion. L’Ukraine a ainsi présenté des preuves attestant l’aﬄux continu
d’armes — qui peuvent plausiblement être considérées comme des
« fonds » — par la frontière russo-ukrainienne. L’article premier de la
CIRFT déﬁnit en eﬀet les « fonds » comme « des biens de toute nature,
corporels ou incorporels, mobiliers ou immobiliers », ce qui semble com-
prendre des éléments autres que les actifs ﬁnanciers, et pourrait inclure les
armes. A ce stade, il n’aurait toutefois pas été opportun de se pencher sur
la déﬁnition exacte du terme « fonds », car cela aurait préjugé de la déci-
sion que prendra la Cour à un stade ultérieur de la procédure. La Cour
aurait simplement dû noter que la déﬁnition du terme « fonds » qui ﬁgure
dans la convention englobe, de manière plausible, certains éléments tels
que des armes. En tout état de cause, l’Ukraine a également fourni des
preuves se rapportant à des actifs ﬁnanciers transitant par le système ban-
caire russe, grâce aux appels à contribution ﬁnancière lancés en ligne par
la RPD et la RPL.


  75   CR 2017/2, p. 25, par. 14 (Wordsworth).
  76   Ibid., p. 25-26, par. 15 (Wordsworth).

                                                                           105

     application de la cirft et de la ciedr (op. ind. bhandari)             206

   34. Le fait que des « fonds » soient fournis par l’intermédiaire des
banques d’Etat de la Fédération de Russie est également essentiel pour
montrer de manière plausible qu’ils le sont, comme le requiert la conven-
tion, dans l’intention de les voir utilisés ou en sachant qu’ils seront utilisés
en vue de commettre l’une des infractions visées à l’article 2. Comme indi-
qué plus haut, en l’espèce, cette connaissance pouvait résulter de l’obser-
vation d’une ligne de conduite consistant à prendre des civils pour cible,
les personnes susceptibles de fournir des « fonds » étant ainsi avisées que
ceux-ci pourraient être utilisés pour commettre des actes tombant sous le
coup de l’article 2 de la CIRFT.
   35. Par ailleurs, il est plausible que les actes allégués par l’Ukraine
aient eu pour but de prendre pour cible des civils ou des personnes ne
participant pas directement aux hostilités. Les éléments soumis par le
demandeur montrent en eﬀet de manière plausible que certaines armes
utilisées n’autorisent que des tirs indiscriminés, et que certaines attaques
ont apparemment été menées dans des zones très éloignées des objectifs
militaires. Entre autres exemples, citons la destruction de l’appareil assu-
rant le vol MH17, l’attaque contre un autocar à Volnovakha, les attaques
commises dans des zones résidentielles de Marioupol, ainsi que l’attentat
perpétré dans une discothèque de Kharkiv. Les cibles de ces attaques, à
savoir des civils et des personnes ne participant pas directement aux hos-
tilités, montrent de manière plausible que ces violences étaient « desti-
né[es] à tuer ou blesser grièvement [des] civil[s], ou toute autre personne
qui ne participe pas directement aux hostilités dans une situation de
conﬂit armé », pour reprendre la formulation de l’article 2.
   36. Enﬁn, les éléments de preuve présentés par l’Ukraine établissent
que, de « par [leur] nature ou [leur] contexte, ce[s] actes vis[aient] à intimi-
der une population ». J’ai fait référence à la ligne de conduite consistant à
prendre pour cible des civils et des personnes ne participant pas directe-
ment aux hostilités, dans des zones fort éloignées des objectifs militaires.
Or, à ce stade de la procédure, cette ligne de conduite suﬃsait à établir de
manière plausible que les actes allégués par l’Ukraine avaient pour but
d’intimider la population. Il n’était en revanche pas opportun de formuler
des conclusions plus précises à cet égard, lesquelles ne seront énoncées
que lors d’une phase ultérieure de la procédure.
   37. En présentant des éléments établissant que les actes qu’elle allé-
guait étaient susceptibles de relever du champ d’application de la CIRFT,
l’Ukraine a montré qu’il avait été satisfait au critère de plausibilité aux
ﬁns d’indiquer des mesures conservatoires.


     D. L’existence d’un risque réel et imminent que soit causé
    un préjudice irréparable aux droits invoqués par l’Ukraine

  38. Dans la jurisprudence de la Cour, les notions de préjudice irrépa-
rable et d’urgence sont combinées en une exigence unique, à savoir qu’il
doit exister « un risque réel et imminent qu’un préjudice irréparable soit

                                                                            106

      application de la cirft et de la ciedr (op. ind. bhandari)                         207

causé aux droits en litige avant que la Cour n’ait rendu sa décision déﬁni-
tive » 77. L’appréciation du préjudice irréparable et du caractère d’urgence
est étroitement liée aux faits de l’aﬀaire. Selon les plus récentes ordon-
nances en indication de mesures conservatoires rendues par la Cour, le
préjudice causé aux droits d’un Etat est « irréparable » si, à défaut de
mesures conservatoires dans l’attente de l’arrêt de la Cour en l’aﬀaire, il
est impossible de rétablir le statu quo ante une fois le diﬀérend déﬁnitive-
ment tranché 78. Parmi les cas manifestes de préjudice irréparable, on
retiendra les « aﬀaires mettant en jeu la peine de mort », telles que les
aﬀaires LaGrand et Avena, dans lesquelles il aurait été impossible de res-
taurer les droits de l’Etat au titre de la convention de Vienne sur les rela-
tions consulaires après l’exécution des personnes s’étant vu refuser
l’assistance consulaire 79.
   39. Dans l’aﬀaire Géorgie c. Russie, la Cour a précisé que son « pou-
voir … d’indiquer des mesures conservatoires ne sera[it] exercé que s’il y
a urgence, c’est-à-dire s’il existe un réel risque qu’une action préjudiciable
aux droits de l’une ou de l’autre Partie ne soit commise avant qu[’elle]
n’ait rendu sa décision déﬁnitive » 80. La Cour, lorsqu’elle recherche s’il
existe un caractère d’urgence dans les circonstances d’une aﬀaire donnée,
doit déterminer si les actes qu’aurait commis le défendeur sont suscep-
tibles d’engendrer une situation dans laquelle il serait impossible de réta-
blir le statu quo ante en ce qui concerne les droits du demandeur. Aux ﬁns
de cet examen, la possibilité que soit causé un préjudice irréparable est
une condition préalable au caractère d’urgence, puisqu’il ne saurait y
avoir urgence si les actes censés avoir été commis par le défendeur ne sont
pas susceptibles de causer pareil préjudice aux droits du demandeur.
   40. L’objectif de la CIRFT est d’aider les Etats à lutter contre le ﬁnan-
cement du terrorisme. L’article 18 leur impose de « pren[dre] toutes les
mesures possibles,… aﬁn d’empêcher et de contrecarrer la préparation sur
leurs territoires respectifs d’infractions devant être commises à l’intérieur
ou à l’extérieur de ceux-ci ». Cela étant, il serait illogique de soutenir que,

    77 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de

Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 548, par. 47.
    78 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1169, par. 90 ; Ques-
tions concernant la saisie et la détention de certains documents et données (Timor-Leste
c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 154, par. 32.
    79 LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance

du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 15, par. 24 ; Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 5 février
2003, C.I.J. Recueil 2003, p. 91, par. 55. Voir aussi RTNU, vol. 596, p. 261.
    80 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 392, par. 129. Voir aussi Questions concernant
l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires,
ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 152, par. 62.

                                                                                         107

     application de la cirft et de la ciedr (op. ind. bhandari)                  208

si un Etat est tenu de coopérer pour empêcher le ﬁnancement du terrorisme,
il n’est pas pour autant tenu d’empêcher pareil ﬁnancement. Bien qu’il
ne soit pas nécessaire, au stade actuel de la procédure, d’énoncer des
conclusions déﬁnitives à cet égard, il est possible que la première obliga-
tion soit le corollaire de la seconde. Même s’il ne vise que l’obligation de
coopérer pour empêcher des infractions, l’article 18 de la CIRFT pourrait
également être interprété comme englobant l’obligation d’empêcher
ces mêmes infractions, laquelle pourrait ainsi être considérée comme
incombant aux Etats parties à la CIRFT. Soutenir le contraire reviendrait
à priver la disposition énoncée à l’article 18 de la convention de son
eﬀet utile.
   41. Le demandeur a soutenu que la Fédération de Russie n’avait pas
« pr[is] toutes les mesures possibles » pour coopérer conformément à la
CIRFT, et avait permis que son territoire soit utilisé pour le ﬁnancement
du terrorisme en Ukraine orientale. Comme cela a déjà été exposé en détail
plus haut, l’on a recensé de nombreuses victimes civiles, notamment par
suite de l’attaque contre le vol civil MH17, des tirs d’artillerie nourris à
Avdiivka, Marioupol et Kramatorsk, de l’attaque commise contre un
autocar à un poste de contrôle de Volnovakha, ainsi que de nombreuses
autres attaques. Outre qu’elle constitue une perte pour l’humanité, toute
victime civile cause un préjudice irréparable aux droits de l’Ukraine à
ce que la Fédération de Russie satisfasse tant à son obligation de coopé-
rer pour empêcher le ﬁnancement du terrorisme qu’à son obligation d’em-
pêcher ce ﬁnancement. De ce point de vue, force est de conclure que les
droits de l’Ukraine sont mis à rude épreuve et qu’ils risquent de subir un
préjudice irréparable avant que la Cour n’ait pu rendre son arrêt en
l’aﬀaire.
   42. S’agissant de la question du préjudice irréparable, il existe des ana-
logies entre la présente espèce et l’aﬀaire LaGrand. L’Allemagne avait
alors invoqué le paragraphe 1 b) de l’article 36 de la convention de Vienne
sur les relations consulaires pour déﬁnir les droits qu’elle voulait voir pro-
tégés au fond 81. Cette disposition confère à toute personne détenue à
l’étranger le droit d’être informée « sans retard … de ses droits aux termes
du présent alinéa », c’est-à-dire à ce que son poste consulaire soit avisé de
sa détention. La Cour a conclu que l’« exécution [de Walter LaGrand]
porterait un préjudice irréparable aux droits revendiqués par l’Allemagne
au cas particulier » 82. Même si elle ne l’a pas dit expressément, elle a jugé
qu’il existait un risque de préjudice irréparable puisque, comme l’avait
soutenu l’Allemagne 83, il aurait été impossible de rétablir le statu quo ante
après la mort de Walter LaGrand. Or, premièrement, la présente espèce a
elle aussi trait à la perte de vies humaines, ce qui, tout comme dans
l’aﬀaire LaGrand, rend impossible le rétablissement du statu quo ante.

   81 LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance

du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 14, par. 16.
   82 Ibid., p. 15, par. 24.
   83 Ibid., p. 12, par. 8.



                                                                                 108

      application de la cirft et de la ciedr (op. ind. bhandari)                            209

Deuxièmement, de la même manière que, en l’aﬀaire LaGrand, un Etat a
fait valoir en l’espèce que, par la commission d’actes visant à priver
des personnes de leur vie, il serait causé un préjudice irréparable à un
droit qu’il détient plausiblement au regard du droit international.
Troisièmement, à l’instar de ce qui s’est produit en l’aﬀaire LaGrand, il
était demandé à la Cour de protéger les droits d’un Etat et non pas d’une
personne, la perte de vies humaines constituant le préjudice irréparable
causé au droit de cet Etat. La cohérence de la jurisprudence de la Cour
appelait donc une décision analogue à celle qui avait été rendue en l’af-
faire LaGrand.
   43. L’Ukraine a soutenu qu’il y avait urgence, notamment au vu de la
récente escalade des violences à Avdiivka. L’OSCE, le CICR et des
agences de presse dignes de foi ont fait état de l’intensiﬁcation des vio-
lences dans les zones civiles d’Avdiivka depuis le début de l’année 2017, et
de tirs d’artillerie aveugles dans les quartiers résidentiels de la ville 84.
Alexander Hug, observateur en chef adjoint de la mission d’observation
spéciale de l’OSCE en Ukraine, a souligné qu’il s’agissait des pires vio-
lences que la région ait connues depuis des mois 85, lesquelles ont conduit
à des violations, par les deux parties, des mesures prévues par les accords
de Minsk II 86. Outre cette ﬂambée de violence, il a été signalé que les
représentants de l’OSCE n’avaient pu, dans le cadre de leur mission
consistant à suivre l’évolution de la situation, accéder à l’ensemble des
zones de conﬂit ou aux régions frontalières. Il est ainsi souligné dans un
rapport de l’OSCE que des membres de la RPL ont empêché des observa-


    84 Transcription des observations formulées par Alexander Hug, premier observateur en

chef adjoint de la mission d’observation spéciale de l’OSCE en Ukraine, annexe 22, docu-
ments à l’appui de la demande en indication de mesures conservatoires de l’Ukraine ; CICR,
Ukraine orientale : le CICR met en garde contre la dégradation de la situation humanitaire
alors que les combats s’intensifient, 2 février 2017, annexe 42, documents à l’appui de la
demande en indication de mesures conservatoires de l’Ukraine ; « Les civils d’Avdiivka pris
entre deux feux alors que les aﬀrontements font rage — Des milliers d’habitants de la ville
d’Avdiivka sont privés de chauﬀage et d’électricité tandis que les soldats et les rebelles ukrai-
niens continuent à s’aﬀronter », Al Jazeera, 5 février 2017, annexe 45, documents à l’appui de
la demande en indication de mesures conservatoires de l’Ukraine ; Christian Borys, « « Tout
est détruit » : situation sur le terrain alors que de nouvelles violences meurtrières font rage
en Ukraine orientale », The Independent, 4 février 2017, annexe 48, documents à l’appui
de la demande en indication de mesures conservatoires de l’Ukraine ; Christian Borys,
« Tout perdre en Ukraine — Tandis que les violences s’intensiﬁent en Ukraine orientale,
une famille tente de survivre après avoir tout perdu à cause du pilonnage de la région »,
Al Jazeera, 5 février 2017, annexe 49, documents à l’appui de la demande en indication
de mesures conservatoires de l’Ukraine ; John Wendle, « Avdiivka, nouvelle évacuation en
pleine escalade de la violence — Les civils se demandent s’ils survivront aux nuits froides et
aux tirs d’artillerie aveugles incessants », Al Jazeera, 8 février 2017, annexe 52, documents à
l’appui de la demande en indication de mesures conservatoires de l’Ukraine.
    85 Transcription des observations formulées par Alexander Hug, premier observateur

en chef adjoint de la mission d’observation spéciale de l’OSCE en Ukraine, annexe 22,
documents à l’appui de la demande en indication de mesures conservatoires de l’Ukraine.
    86 Ibid.



                                                                                            109

     application de la cirft et de la ciedr (op. ind. bhandari)                        210

teurs d’accéder à une zone proche de la frontière russe 87. Un membre de la
RPD a par ailleurs indiqué, dans une déclaration faite le 15 février 2017,
que certains secteurs frontaliers étaient utilisés comme voies d’accès pour
l’acheminement d’armes 88. Les deux parties qui s’aﬀrontent en Ukraine
orientale ont restreint l’accès aux zones de conﬂit, ce qui fait craindre que
la situation ne puisse pas être surveillée d’assez près et constitue un obsta-
cle à l’appréciation de son caractère d’urgence. La nécessité de mettre un
terme aux violences avérées contre la population civile m’amène cependant
à conclure qu’il existait, dans les circonstances de l’espèce, une urgence
extrême. La Cour a dit, dans l’aﬀaire Géorgie c. Russie, qu’une situation
pouvait revêtir un caractère d’urgence si elle était « instable et [susceptible
de] changer rapidement » 89. Les événements qui se sont produits en
Ukraine orientale, et surtout à Avdiivka, sont de parfaits exemples d’une
situation « instable » pouvant « changer rapidement ». Cela prouve le
bien-fondé de la conclusion selon laquelle l’urgence de la situation com-
mandait l’indication, par la Cour, de mesures conservatoires.
   44. Contrairement à ce qu’a soutenu la Fédération de Russie, l’en-
semble de mesures prévues par les accords de Minsk II ne permet pas
d’écarter le risque réel et imminent de préjudice irréparable 90. Première-
ment, des observateurs internationaux tels que l’OSCE et le HCDH ont
signalé que les deux Parties avaient violé ces mesures. Deuxièmement, il
ressort de la jurisprudence de la Cour que l’existence d’obligations interna-
tionales contraignantes incombant aux Etats parties à une aﬀaire dont elle
est saisie n’écarte pas le risque réel et imminent qu’un préjudice irréparable
soit causé. Dans l’aﬀaire Timor-Leste c. Australie, la Cour a ainsi estimé
que pareil risque existait en dépit du fait que l’Attorney-General de l’Aus-
tralie s’était solennellement engagé, au nom de son gouvernement et
conformément au droit international, à ce que les documents saisis dans le
cabinet de l’avocat du Timor-Leste ne soient pas utilisés, sauf pour des
raisons de sécurité nationale 91. En la présente espèce, l’on ne sait pas
encore précisément si l’ensemble de mesures prévues par les accords de
Minsk II peut être considéré comme un traité ayant force obligatoire et
qui, partant, contiendrait des obligations internationales contraignantes.

   87 OSCE, Dernières nouvelles de la Mission spéciale d’observation (MSO) de l’OSCE

en Ukraine sur la base des informations reçues le 27 septembre 2015, 28 septembre 2015,
annexe 15, documents à l’appui de la demande en indication de mesures conservatoires de
l’Ukraine.
   88 Enregistrement de l’interrogatoire du soldat anonyme no 1 de la « République

populaire de Donetsk » autoproclamée, service de sécurité de l’Ukraine, 15 février 2017,
annexe 30, documents à l’appui de la demande en indication de mesures conservatoires de
l’Ukraine.
   89 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 143.
   90 CR 2017/2, p. 50, par. 76 (Zimmermann).
   91 Questions concernant la saisie et la détention de certains documents et données

(Timor-Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014,
C.I.J. Recueil 2014, p. 158-159, par. 46-48.

                                                                                       110

      application de la cirft et de la ciedr (op. ind. bhandari)                        211

Le Conseil de sécurité n’ayant fait que l’approuver, cet ensemble de mesures
n’a pas acquis force obligatoire en tant que décision énoncée dans une
résolution du Conseil au sens de l’article 25 de la Charte des Nations Unies ;
de surcroît, la résolution 2202 (2015) du Conseil n’a pas été adoptée en
vertu du chapitre VII. A fortiori, l’on ne devrait pas considérer, dans les
circonstances de l’espèce, que cet ensemble de mesures permet d’écarter le
risque réel et imminent qu’un préjudice irréparable soit causé.


          E. Le lien entre les mesures conservatoires indiquées
             et les droits que l’Ukraine cherche à protéger

   45. Dans l’ordonnance en indication de mesures conservatoires qu’elle
a rendue en 2011 en l’aﬀaire relative à Certaines activités, la Cour a dit
qu’« un lien doit exister entre les droits qui font l’objet de l’instance pen-
dante devant [elle] sur le fond de l’aﬀaire et les mesures conservatoires
sollicitées » 92. L’aﬀaire relative à la Sentence arbitrale du 31 juillet 1989 est
la seule dans laquelle la Cour ait refusé d’indiquer des mesures conserva-
toires en raison de l’absence de lien entre les mesures sollicitées et les
droits que l’Etat requérant cherchait à protéger. La Guinée-Bissau avait
introduit une instance contre le Sénégal en aﬃrmant que la sentence arbi-
trale du 31 juillet 1989 93, qui avait réglé le diﬀérend concernant la délimi-
tation maritime entre les deux Etats, était, au regard du droit international,
entachée d’invalidité. Dans l’attente de l’arrêt de la Cour, la Guinée-
Bissau avait sollicité l’indication de mesures conservatoires en vertu de
l’article 41 du Statut, demandant seulement que le Sénégal « s’abstien[ne]
dans la zone en litige de tout acte ou action [quels qu’ils soient] pendant
toute la durée de la procédure jusqu’à la décision rendue par la Cour » 94.
Cette dernière a conclu ce qui suit :
     « la requête prie … la Cour de se prononcer sur l’existence et la vali-
     dité de la sentence [du 31 juillet 1989], mais … elle ne la prie pas de se
     prononcer sur les droits respectifs des Parties dans la zone maritime
     en cause ; … en conséquence les droits allégués dont il est demandé
     qu’ils fassent l’objet de mesures conservatoires ne sont pas l’objet de
     l’instance pendante devant la Cour sur le fond de l’aﬀaire » 95.
La seule mesure conservatoire sollicitée par la Guinée-Bissau était sans
lien avec les droits revendiqués dans la procédure principale, qui avait


    92 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
p. 18, par. 54.
    93 Délimitation maritime entre la Guinée-Bissau et le Sénégal (Guinée-Bissau c. Sénégal),

sentence du 31 juillet 1989, RSA, vol. XX, p. 119.
    94 Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal), mesures conserva-

toires, ordonnance du 2 mars 1990, C.I.J. Recueil 1990, p. 65, par. 3.
    95 Ibid., p. 70, par. 26.



                                                                                        111

    application de la cirft et de la ciedr (op. ind. bhandari)          212

trait à la validité de la sentence arbitrale du 31 juillet 1989. En consé-
quence, la demande de la Guinée-Bissau a été rejetée.
   46. En la présente espèce, les mesures conservatoires sollicitées par
l’Ukraine au regard de la CIRFT avaient toutes un lien avec le droit
revendiqué au fond, qui a trait à la coopération en matière de prévention
du ﬁnancement du terrorisme. Certaines de ces mesures pouvaient être
considérées comme touchant au fond du diﬀérend, mais la Cour aurait
pu en indiquer d’autres en prescrivant, par exemple, aux deux Parties
de coopérer pour surveiller de manière eﬀective la frontière russo-
ukrainienne, aﬁn de contrôler et d’empêcher le transfert de « fonds » en
vue de commettre des actes pouvant plausiblement être qualiﬁés de
terroristes. En outre, la Cour aurait pu rappeler aux deux Parties l’obliga-
tion de coopérer que leur impose l’article 18 de la CIRFT, et peut-être
leur fournir des indications concrètes sur la manière dont il convenait de
mettre en œuvre cette mesure conservatoire.



                             F. Conclusion

   47. L’examen préliminaire de l’ensemble des éléments de preuve versés
au dossier oﬀre une base suﬃsante pour conclure de manière plausible
que toutes les conditions énumérées à l’article 2 de la CIRFT étaient rem-
plies en l’espèce. Il eût donc été opportun que la Cour indiquât des
mesures conservatoires au regard de cet instrument.

                                            (Signé) Dalveer Bhandari.




                                                                        112

